Citation Nr: 0712861	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  05-25 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
operative residuals of a right knee injury.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to June 1968 and from November 1990 to April 1991.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO) which continued a 10 percent rating for post-
operative residuals for a right knee disability and a 
noncompensable rating for bilateral hearing loss.  A Travel 
Board hearing was held before the undersigned in September 
2006.  A transcript of that hearing is of record.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

The veteran's most recent VA examinations for knee and 
audiometry (which were the basis for the ratings on appeal) 
were in January 2005.  At the Travel Board hearing in 
September 2006, he testified that his disabilities had 
worsened since such examinations.  He also alleged that the 
January 2005 VA examination findings did not provide an 
accurate portrayal of his knee disability.  Specifically, he 
stated he was in constant pain; that the knee gave out on him 
causing him to fall; and that he experienced swelling.  He 
stated that he had not received treatment for the 
disabilities since the January 2005 examinations.  Because 
the veteran alleges the disabilities have worsened and the 
most recent examination of record was more than two years 
ago, contemporaneous examinations are necessary.

The veteran is advised that under 38 C.F.R. § 3.655(b) 
failure to report for examinations scheduled in conjunction 
with increased rating claims will result in the claims being 
denied. 

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran whether 
he was treated or evaluated for the 
disabilities at issue since the September 
2006 hearing and if so to identify the 
treatment or evaluation providers and 
provide any releases necessary to secure 
their records.  The RO should obtain 
complete records of any such 
treatment/evaluation from all identified 
sources.  

2.  The RO should then arrange for a VA 
orthopedic examination to determine the 
current severity of the veteran's service 
connected right knee disability.  The 
examiner must review the veteran's claims 
folder in conjunction with the 
examination.  All clinical findings should 
be reported in detail.  The findings 
should include range of motion studies, to 
include any limitations due to pain.  The 
examiner should note whether there is any 
subluxation or instability and, if so, the 
degree of such.  The examiner should also 
(if possible without resort to 
speculation) express an opinion concerning 
whether there would be additional limits 
of function on repeated use or flare-ups, 
if any and, if feasible, express this in 
terms of additional degrees of limitation 
of motion.  

3.  The RO should also arrange for an 
audiologic evaluation (with audiometric 
studies) to determine the current severity 
of the veteran's bilateral hearing loss.

4.  The RO should then readjudicate the 
claims.  If either remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

